United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         January 29, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                            No. 03-30642
                          Summary Calendar



DERRIC CHAMBERS, ET AL,

                                    Plaintiffs,

DERRIC CHAMBERS; SHANNON CHAMBERS; JACOB ARMSTEAD; EDWIN WATKINS;
EDDIE WATKINS, JR.; ANNA WATKINS; CHARLOTTE CHAMBERS; JACQUELINE
ODDS; CHRISTINA ELLIS; BRENDA N. PERKINS; SAMUEL ELLIS; LILLIE
ANGEL; JEREMY GREEN; JUDY MARTIN; AMANDA SCOTT; KAREN STEWART;
PATRICIA ARMSTEAD; BENJAMIN ARMSTEAD; JOSHUA WILLIAMS;

                                    Plaintiffs-Appellants

GLORIA VESSEL; KENYA NASH; MARLIN NASH;
RONALD THOMAS; COREY NASH,

                                    Appellants,

versus

CECIL PICARD, Superintendent Department of Education; BILL
MILLER, Assistant Superintendent Department of Education; ROGER
BURKE; LOUISIANA HIGH SCHOOL RULING ON STUDENTS ADMINISTRATION;
LOUISIANA HIGH SCHOOL ATHLETIC ASSOCIATION,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                      USDC No. 02-CV-810-D
                      --------------------

Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
                             No. 03-30642
                                  -2-

     The instant suit was filed by several individuals associated

with the Second Chance Academy.    The district court dismissed the

suit for lack of subject matter jurisdiction, and the district

court likewise denied the plaintiffs’ postjudgment motion for new

trial.   The plaintiffs now appeal the district court’s denial of

their postjudgment motion.    They also move this court to

supplement the record on appeal.

     We first note that there is an issue concerning which

plaintiffs filed a valid notice of appeal.    However, we pretermit

this jurisdictional question because this appeal lacks merit.

See United States v. Alvarez, 210 F.3d 309, 310 (5th Cir. 2000);

United States v. Weathersby, 958 F.2d 65, 66 (5th Cir. 1992).

     The plaintiffs challenge the district court’s denial of

their postjudgment motion.    They do not dispute the district

court’s characterization of this motion as a FED. R. CIV. P. 59(a)

motion for new trial, nor do they challenge the district court’s

reasons for denying the motion.    Rather, they argue only that

they were at an unfair disadvantage in the district court because

they lacked counsel.   This argument is unavailing.   The denial of

a motion for new trial is not appealable.    See Osterberger v.

Relocation Realty Serv. Corp., 921 F.2d 72, 73 (5th Cir. 1991);

Youmans v. Simon, 791 F.2d 341, 349 (5th Cir. 1986).    Moreover,

the plaintiffs’ argument concerning their lack of counsel shows

no error in the underlying judgment dismissing their suit for



R. 47.5.4.
                            No. 03-30642
                                 -3-

lack of subject matter jurisdiction.    See Osterberger, 921 F.2d

at 73.    To the extent that the plaintiffs attempt to raise

several new issues for the first time in their reply brief, we

decline to consider these issues.    See United States v. Prince,

868 F.2d 1379, 1386 (5th Cir. 1989).    The judgment of the

district court is AFFIRMED, and the motion to supplement is

DENIED.